DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants’ paper filed on 12/27/2021 have been received and entered. Claims 1, 7, 8, 14, 15, 20 and 21 have been amended. Claims 1-22 are pending in the application. 
Applicants’ remark has been considered, but they are not persuasive to overcome the rejection under 35 U.S.C. 112. Applicants’ argued that “the Applicant has amended the independent claims for greater clarity. Applicant, therefore, requests that the rejection of claims 1-22 under 112 be withdrawn”. Examiner disagree because as indicated in the previous interview on 12/13/2021, therefore, the present amended claims are missing to include a pattern recognition in operation to recognize output data patterns and selecting a signature of the output data patterns in order the neural network is trained with the output data patterns to detect a state of the production line and perform predicting an anticipated state of the production line. Therefore, “adjust an operating parameter of a component of the production based on a predictive accuracy of the plurality of input sensors for the predicted anticipated state of the production line” is also unclear on how an accuracy of the prediction of the anticipated state can be defined.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



With respect to claims 1, 8 and 15, the claimed invention is not defined because there is recites of a pattern recognition in operation to recognize output data patterns and selecting a signature of the output data patterns in order the neural network is trained with the output data patterns to detect a state of the production line and perform predicting an anticipated state of the production line. Therefore, “adjust an operating parameter of a component of the production based on a predictive accuracy of the plurality of input sensors for the predicted anticipated state of the production line” is also unclear on how an accuracy of the prediction of the anticipated state can be defined.
Claims 1-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: pattern recognition operation in the performance operation of the claims (as mentioned above).
 	Dependent claims are rejected base on the rejection of the base claims. 

Response to Arguments
Applicant's arguments filed 12/27/21 have been fully considered but they are not persuasive. Please see section 2 above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN BUI whose telephone number is (571)272-2271. The examiner can normally be reached MON-THURS.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARLEEN M VAZQUEZ can be reached on 571-272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/BRYAN BUI/Primary Examiner, Art Unit 2865